FILED
                           NOT FOR PUBLICATION                              NOV 09 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 10-50594

              Plaintiff - Appellee,              D.C. No. 2:09-cr-00445-DSF-26

  v.
                                                 MEMORANDUM *
EDWARD SOLARZANO, JR., aka Eddie
Boy, aka Turtle, aka Little Turtle,

              Defendant - Appellant.,



                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                          Submitted November 7, 2012 **
                              Pasadena, California


Before: GRABER, IKUTA, and HURWITZ, Circuit Judges.


       Edward Solarzano pleaded guilty to one count of racketeering conspiracy in

violation of 18 U.S.C. ' 1962(d) and one count of conspiracy to distribute and



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
possess with intent to distribute methamphetamine in violation of 21 U.S.C. ' 846.

The district court sentenced him to concurrent prison terms of 188 months on each

count, to run consecutively with an undischarged state prison term. The court also

ordered lifetime supervised release.

      Solarzano argues that the sentencing was procedurally erroneous and

substantively unreasonable. But, as part of a written plea bargain, Solarzano

waived his right to appeal the prison sentences, both of which were within the

ranges permitted by the plea bargain and the applicable Guidelines. Solarzano has

not contested the validity of the plea bargain or the waiver, and we therefore do not

consider his claims with respect to the terms of imprisonment. United States v.

Bolinger, 940 F.2d 478, 480 (9th Cir. 1991).

      Solarzano also challenges the lifetime term of supervised release. Even if

Solarzano did not waive his right to appeal that aspect of the sentence, we conclude

that the district court acted reasonably in imposing the lifetime term. In rejecting

Solarzano’s arguments for a shorter term, the court considered the factors that are

appropriate under 18 U.S.C. ' 3553(a), including Solarzano’s age, danger to the

community, and reintegration into society. United States v. Cope, 527 F.3d 944,

951-52 (9th Cir. 2008).

      AFFIRMED.

                                           2
3